DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) the obtainment of data, the use of the data to calculate or analyze different motion parameters of the swing of a golf club.  The data is divided to parsed based on desired time intervals or points.  The data is displayed on a display.  These are mathematical concepts such as mathematical calculations and the observation, evaluation and judgement of the swing motion which are concepts that can be performed in the human mind or with the aid of paper and pencil and thus mental processes.  Mathematical concepts and mental processes are considered abstract ideas. This judicial exception is not integrated into a practical application because the claims generally call for the use of sensors and/or a processor and display to obtain, analyze and display the data.  These components are recited generally and are well known in the art.  The analysis of swing motion data such as torque along with the different axis or time period(s) for which these data id analyzed and/or obtained is extra solution activity.  The display of the calculated data on a display is post-solution activity.  As such, the display of data or the method of analyzing data is not applied in a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of calculating or analyzing data based on different criteria does not advance the technological environment and are convention in the art.  The use of a display to present this data is convention in the art.  As such, the claim of the instant invention are directed to the judicial exemption of abstract ideas.  The additional claim elements are not deemed to place the abstract ideas into a practical application and provide significantly more than the abstract idea.  As such, the rejection under 35 USC 101 is deemed proper.

Response to Arguments
	Lack of a 102 or 103 rejection doesn't mean that there is an improvement to the technology.  The recitation in the claims of a specific formula which cannot be found in the prior art does not meet that an improvement to the technology exists.  This could mean that the examiner was not able to find such specific language in the prior art, however this does not mean that an improvement to the technology field exists.
Applicant admits that the patentability lies in the steps of calculating or determining on Page 10 of the applicant’s arguments filed 6/10/2022.  These limitations are still abstract ideas albeit specific abstract ideas.  The inability of the examiner to find pertinent prior art to read on these limitation does not render these limitations an improvement to the technology.  As an example, a new formula could be developed which creates a new measure for risk in a stock portfolio.  The creation of this new formula or the use of this formula to analyze risk does not mean that an improvement to the technological field is created through the creation or implementation of the formula.    Calculations in an excel spread sheet don't improve the functioning of a computer.
The applicant argues that the claims as a whole do not recite a mathematical concept.  However, adding limitations such as providing an inertial sensor, an acceleration sensor, a gyro sensor or wirelessly acquiring data do not place the abstract idea into a practical application through the use of a particular machine.  The inclusion of structure in the claim limitations when viewing the claims as a whole does not mean that a judicial exemption such as a mental process or mathematical calculations do not also exist.  The structure and wireless means argued are well known in the art wherein these components do not provide a particular machine to properly make the claims as a whole not directed towards an abstract idea.
Thales Visonix was directed towards the accuracy improvement through the arrangement of the inertial sensors.  The fact that inertial sensors were used in the application did not take the abstract idea include in the claims, or the claims as a whole not properly rejected under 35 USC 101.  The improvement was directed towards the arrangement of the inertial sensors which improved the accuracy and not the inclusion of inertial sensors in the claims.  Simply adding inertial sensors does not make the abstract idea of mathematical concepts outside the realms of properly being rejected under 35 USC 101.
Literal physical connections are argued as required instead of being completely performed in the human mind or with the aid of pencil and paper.  However, during the 101 analysis, claim limitations that are inclusive of a practical application are reviewed, if some are found to be inclusive of such further analysis is completed such as a practical application, and significantly more analysis.  The inclusion of physical components such as an inertial sensor, computers etc... does not mean that the limitations directed towards the judicial exemption such as a mental process cannot be completed in the human mind or with the aid of pencil or paper.  The claims reciting the physical components such as sensor or computers does not render a 101 rejection improper if the claims are asserted to be directed to a mental process simply because the physical components are recited.  If this were the case then a spread sheet executed through a computer would be patentable as the mental process of evaluating data is carried out on a computer.  The data obtained in the instant invention is not large in size that a computer, nor is the time requirement of the analysis required to be performed in a time dependency which requires a computer to obtain results in a specific time period.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711